METHODS FOR MANUFACTURING SULFUR ELECTRODES

Primary Examiner: Gary Harris 		Art Unit: 1727       March 5, 2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark J. Levine on 03/05/2021.

The application has been amended as follows: 
 	(CLAIM 1) A method for manufacturing a sulfur electrode, the method comprising: providing an electrode comprising: a current collector having a first surface, and a sulfur-based host material applied to the first surface of the current collector, wherein the sulfur-based host material comprises about 45% to about 80% by mass of one or more sulfur compounds, about 9% to about 45% by mass of one or more electrically conductive carbon materials, and about 2% to about 10% by mass of one or more binders; and forming a plurality of channels within the sulfur-based host material 

 	(CLAIM 11) A method for manufacturing a sulfur electrode , the method comprising: applying a sulfur-based host material to a first surface of a current collector, wherein the sulfur-based host material comprises about 45% to about 80% by mass of one or more sulfur compounds, about 9% to about 45% by mass of one or more electrically conductive carbon materials, and about 2% to about 10% by mass of one or more binders; forming a plurality of channels within the sulfur-based host material, wherein the plurality of channels define a plurality of host material columns, each of the host material columns having one or more exterior surfaces contiguous with one or more of the channels which extend outward from and are substantially normal to the first surface of the current collector; and trimming the current collector.

 	It is noted that claims 11-19 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.
  
Allowable Subject Matter

Claims 1-9, 11-19, 21 & 22 allowed.

The art made of record Pfleging et al. US 2018/0316020 discloses a method for manufacturing a sulfur electrode (see abstract and title).  The method comprising: providing an electrode comprising: a current collector having a first surface [0001 & 0045], and a sulfur-based host material applied to the first surface of the current collector [0045].  Wherein the sulfur-based host material comprises one or more sulfur compounds [0045], one or more electrically conductive carbon materials [0045], and one or more binders [0046].
However, Pfleging would not provide a teaching for the amount of sulfur, carbon and binder as argued by applicant in response filed 01/04/2021 and taught in the specification.  Applicant has provided sufficient specificity in describing the sulfur electrode as provided in independent Claims 1 & 11 and illustrated in figure 5.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/03/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/GARY D HARRIS/           Primary Examiner, Art Unit 1727